United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                July 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-20023

                         Summary Calendar


JOSE A LANDAVERDE,

                                          Plaintiff-Appellant,

                              versus

THE COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF TEXAS; ET AL,

                                          Defendants,


THE COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF TEXAS; BILL
ROACH; TOM PRUDE, doing business as AFTE Financial Services,
doing business as Afte Business Analysts Inc; HAROLD LEE; FIELDS
OTIS,

                                          Defendants-Appellees.




          Appeals from the United States District Court
                For the Southern District of Texas
                          (H-00-CV-3544)



Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
     Appellant, Jose Landaverde, raises several issues on appeal

of the district court’s grant of summary judgment to all

defendants.   After a de novo review of the motions for summary

judgment, we affirm the grant of summary judgment for the reasons

given by the court below.   Finding no merit in any of appellant’s

other arguments, we AFFIRM.




under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 2